Citation Nr: 9905925	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-11 079	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  

2.  Entitlement to service connection for pes planus.  



REPRESENTATION

Appellant represented by:	AMVETS








WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to 
September 1959 with 1 year, 4 months and 24 days of other 
service.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by pes planus due 
to disease or injury which was incurred in or aggravated by 
service.  

2.  New evidence which bears directly or substantially on the 
specific matter and is so significant to show that the 
veteran currently has innocently acquired psychiatric 
disability which was incurred in or aggravated by service so 
that it must be considered to fairly decide the merits of the 
claim has not been associated with the record since the RO 
decision of July 1992.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service for pes planus.  38 U.S.C.A. §§ 1131, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303, (1998).  

2.  New and material evidence to reopen the claim of service 
connection for an innocently acquired psychiatric disorder 
has not been presented.  38 U.S.C.A. §§ 1131, 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Pes Planus

In August 1957, while on active duty for training in the 
Marine Corps Reserve, the veteran complained of sprained 
ankles.  A preservice fracture of the right ankle was noted.  
He was given a bandage.  On the entrance examination for 
active duty in February 1958, the veteran noted that he had 
had foot trouble and that he had fractured his right ankle in 
1954.  He claimed to have been in excellent physical and 
mental health.  No defects were found on reexamination in 
March 1958.  The veteran was found physically qualified for 
transfer in June 1958.  In July 1958, he was treated for 
infected blisters.  An examination of the feet was normal on 
discharge examination in September 1959.  

The veteran contends that the sprained ankles in service was 
the initial injury causing his current pes planus which was 
further aggravated by subsequent active duty, as reflected by 
later treatment for infected blisters.  The veteran has also 
contended that he has had continuous foot pain and swelling 
due to his pes planus since separation from service.  He 
stated that a private physician fitted him with arch supports 
in 1960, but that physician had been deceased for a number of 
years.  

Private medical treatment records indicate that the veteran 
was diagnosed with bilateral pes planus and bilateral 
calcaneal spurs in 1990.  The September 1991 SSA 
determination noted that the veteran had mesial ligament 
instability in both feet.  The record contains subsequent 
treatment for bilateral pes planus.  

The Board finds the recent statements of the veteran not to 
be consistent with the evidence of record.  First, during 
training, the veteran specifically complained of ankle 
sprains, not a foot condition.  His failure to mention pes 
planus during treatment for ankle sprains, when he currently 
alleges that he first incurred his bilateral pes planus, 
weighs against his lay assertions.  Second, on entrance 
examination for active duty in February 1958, he stated that 
he had had foot trouble, but noted only a right ankle 
fracture in 1954 with no mention of any foot problem caused 
by his military training.  

Thirdly, the discharge examination in September 1959 noted 
that the veteran's feet were normal and the first medical 
evidence referring to pes planus was in records of treatment 
in the 1990's, over 30 years after service.  The lack of any 
record of treatment for the condition for such a long period 
of time also weighs against his current statements.  

No competent evidence has been submitted to support his lay 
assertions that he has current foot disability manifested by 
pes planus due to disease or injury which was incurred in or 
aggravated by service.  Absent such evidence, the Board finds 
that a well-grounded claim of service connection for pes 
planus has not been submitted.  



B.  Acquired Psychiatric Disorder

The veteran contends that he has a bipolar disorder which was 
incurred in service but not treated and or diagnosed until 
after service.  The RO considered the following evidence in 
connection with its initial decision in July 1992.  A 
September 1991 Social Security Administration decision found 
that the veteran was disabled as of September 1990 due, in 
part, to severe chronic uncontrolled alcoholism and a bipolar 
disorder.  An April 1992 VA psychiatric examination diagnosed 
alcohol abuse disorder and personality disorder, with 
aggressive and narcissistic features.  A May 1992 VA general 
medical examination diagnosed chronic alcoholism and rule out 
bipolar illness.  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In deciding 
whether the test used by the Court in determining 
"materiality" of evidence was consistent with the 
regulatory definition of "material evidence," the U.S. 
Court of Appeals for the Federal Circuit provided for a 
reopening standard which calls for judgments as to whether 
new evidence bears directly or substantially on the specific 
matter and is so significant that it must be considered to 
fairly decide the merits of the claim (emphasis added).  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In an attempt to reopen his claim, the veteran has submitted 
his statements and testimony, the testimony of his brother, 
copies of his service medical and personnel records, a copy 
of his September 1991 Social Security Administration decision 
and other medical records dealing with recent treatment 
rendered the veteran.  

The veteran, in statements and testimony, contends that his 
bipolar disorder was an inherited disorder but was not 
properly diagnosed in service in the 1950's as manic 
depression and bipolar disorder were not recognized by the 
medical profession until 1964 when he was first diagnosed.  
However, being a layman, he has no competence to proffer a 
medical opinion on diagnosis or as to questions of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His lay assertions cannot constitute competent evidence as to 
the claimed service incurrence of an innocently acquired 
psychiatric disorder.  

The veteran's brother has testified that the veteran 
exhibited bizarre behavior in service and thereafter.  Such 
statements are within the realm of acceptable lay evidence; 
however, these statement are not new because they basically 
summarize and repeat contentions proffered in previous 
proceedings.  Thus, the Board cannot find the reiteration of 
the veteran's statements derivatively through other lay 
persons to be probative of whether the veteran's has an 
innocently acquired psychiatric disorder due to service.  In 
any event, a lay witness is not qualified to render an 
opinion as to the nature of manifestations which were 
manifested in service.  

The service medical records, September 1991 Social Security 
Administration decision and May 1992 VA examination report 
were considered in the final RO decision and are not new.  
Even if they were new, they make no mention of an innocently 
acquired psychiatric disorder due to service.  

The veteran's service personnel records note that the veteran 
committed several infractions, such as being absent without 
leave.  This evidence is new, but it does not serve to 
establish that an innocently acquired psychiatric disorder 
caused the veteran to violate military regulations.  The 
veteran's assertions in this regard that he had an acquired 
psychiatric disorder which caused this behavior is new but, 
as a lay witness, he is not competent to testify to matters 
which require medical expertise.  See Espiritu, supra.  This 
evidence is not material as to the issue of incurrence or 
aggravation of an innocently acquired psychiatric disorder in 
service.  

Finally, the veteran has submitted post-service medical 
records which can be briefly summarized as follows: The 
veteran was admitted to Norwich Hospital in 1962 and 1964; 
personality trait disturbance, emotionally unstable 
personality and acute brain syndrome associated with alcohol 
intoxication were diagnosed.  He was admitted in 1975 and 
1977 due to chronic alcoholism.  Records of a private 
hospitalization in July and August 1965 are of record.  
Immature sociopathic personality was diagnosed.  It was also 
noted that the veteran's integrated personality might have 
been bordering on the psychotic when consuming alcohol.  

A letter from the Stonington Institute noted that the veteran 
was admitted for treatment in 1974, 1977, and 1978.  It was 
also noted that the medical records were no longer available.  
VA progress notes from 1992 to 1997 are of record.  They note 
diagnoses of bipolar disorder, and history of alcohol and 
drug abuse.  These medical records are new, but they do not 
serve to relate the veteran's current bipolar disorder, first 
diagnosed in the 1990's, to disease or injury in service.  In 
fact, these records note multiple diagnoses of either a 
personality disorder or severe alcohol abuse throughout the 
1960's and 1970's.  

In correspondence dated in March 1997, a VA outpatient 
clinician stated that she had reviewed copies of the denial 
of the veteran's claim and that the veteran's history was 
remarkable for a lifelong pattern of manic and depressed 
episodes contributing to his behavioral and alcohol related 
problems.  She also stated that the veteran's family history 
of alcoholism also correlated statistically with increased 
frequency of major affective disorders.  She concluded that 
it was not uncommon to see many cases like the veteran's one 
in which an affective disorder was not diagnosed until later 
in life, due to lack of knowledge, treatment or comorbidity.  
However, when a medical opinion relies at least partially on 
the veteran's rendition of his medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Specifically, the outpatient clinician did not review the 
veteran's service medical records which are negative for any 
psychiatric complaint or the examination and treatment 
records of numerous physicians who, without exception, 
diagnosed a personality disorder and severe alcohol abuse 
throughout the 1960's and 1970's.  Thus, the Board finds that 
the submitted statement does not provide a basis for relating 
any acquired psychiatric disability to disease or injury 
which was incurred in or aggravated by service.  Thus, the 
submitted statement cannot constitute competent evidence for 
the purpose of reopening the claim of service connection.  

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the July 1992 RO decision and finds absent competent 
evidence to show that any innocently acquired psychiatric 
disability is due service, that new and material evidence has 
not been submitted for the purpose of reopening the claim of 
service connection for an innocently acquired psychiatric 
disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

Service connection for bilateral pes planus is denied, as a 
well-grounded claim has not been submitted.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, the appeal is denied in this regard.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

